Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q/A for the quarter ended August 31, 2008 as filed with the Securities and Exchange Commission (the "Report") by Ingen Technologies, Inc. (the "Registrant"), I,Scott R. Sand, hereby certify that: (1) the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; as amended, and (2) the information contained in the Report fairly presents, in all material respects, the financial conditions and results of operations of Registrant. Dated: September 29, 2010 /s/ Scott R. Sand Scott R. Sand Chief Executive Officer
